Citation Nr: 0321544	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  95-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
low back injury.  

2.	Entitlement to service connection for the residuals of an 
injury of the left hip.  

3.	Entitlement to service connection for the residuals of an 
injury of the ribs.  

4.	Entitlement to service connection for the residuals of an 
injury of the neck.  

5.	Entitlement to service connection for allergies.  

6.	Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran's low back, to include arthritis, is not of 
service origin.

2.	The veteran's left hip disorder is not of service origin.

3.	The disability of the ribs is not of service origin.

4.	The disability of the cervical spine, to include 
arthritis, is not of service origin.

5.	Allergies are not of service origin.

6.	A chronic skin disorder is not of service origin.


CONCLUSIONS OF LAW

1.  The residuals of an injury of the low back were not 
incurred in or aggravated by service nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The residuals of an injury of the left hip were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The residuals of an injury of the ribs were not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  The residuals of an injury of the neck were not incurred 
in or aggravated by service nor may arthritis of the cervical 
spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

5.  Allergies were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

6.  A chronic skin disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished a 
letter in September 2001 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

A review of the service medical records shows that on entry 
upon active duty, no pertinent abnormality was noted.  In 
June 1941, the veteran was treated for a cold and rash.  The 
diagnosis was measles.  There are no complaints or 
manifestations of a back, left hip, rib, or neck disorder or 
injury during service.  The veteran had no complaints of 
allergies during service or of any skin disorder other than 
the episode of measles that he had in June 1941.  The veteran 
was hospitalized from May 30 to June 12, 1944 for nervous 
complaints.  An examination of the skin and musculoskeletal 
system showed no abnormality.  On examination for separation 
from service, the skin was evaluated as normal and no 
musculoskeletal defects or nose or throat abnormalities were 
noted.  The service administrative records show that the 
veteran was hospitalized from May 30 to June 12, 1944 at 
Schofield Barracks.  The disability requiring the 
hospitalization was not reported.

An examination was conducted by VA in April 1970.  At that 
time, his skin was clear and no abnormality of the neck or 
ribs was noted.  The veteran stated that he had hurt his back 
three years earlier and that sometimes lifting bothered him.  
On examination, straight leg raising produced discomfort at 
80 degrees.  There was tightness in the upper thighs and in 
the hip area.  An X-ray study showed arthritis of the lumbar 
spine.  The pertinent diagnosis was osteoarthritis of the 
spine, not severe.  

The veteran was hospitalized at a VA facility in April 1971.  
At that time, it was reported for clinical purposes that the 
veteran had sustained an injury of his low back in a fall in 
1966 while working for the Boeing Corporation.  The pertinent 
diagnosis was low back disability, chronic, due to lumbar 
osteoarthritis and lumbosacral instability.  

An examination was conducted by VA in August 1971.  The skin 
was clear and no abnormality of the neck was manifested.  The 
pertinent diagnoses related to the veteran's low back 
disorder.  The veteran received treatment at private 
facilities from 1975 to 1980 for various problems, including 
his low back disorder.  A September 1977 private medical 
statement is to the effect that he treated the veteran from 
1967 to 1972 for dermatitis.  The physician stated that the 
eruption occurred in 1966 while working for the Boeing Co. 
where he touched many types of metals. Subsequent patch 
testing showed him to be very sensitive to potassium 
dichromate. 

The veteran was awarded disability benefits from the Social 
Security Administration in 1977.  At that time it was 
determined that he had been disabled since 1973 due to 
several disorders, including low back.  It was remarked that 
he was allergic to potassium dichromate, which made him 
allergic to many products.

The veteran was hospitalized at a VA facility in February 
1987.  At that time, the veteran related that he had 
sustained a whiplash injury in a motor vehicle accident in 
1981 and now had cervical radiculopathy.  He reported having 
had cervical surgery in 1982, although the details were 
unclear.  The also complained of bilateral leg weakness and 
weakness of the right arm.  The pertinent diagnosis was 
bilateral cervical radiculopathy, with evidence of 
myelopathy.  

A statement, dated in October 1989, was received from the 
veteran's private physician.  He indicated that the veteran 
had a history of long standing allergies that had started 
during service in World War II.  He stated that the history 
had been well documented and that the allergies still 
bothered the veteran at the present time.  

VA outpatient and inpatient treatment records, dated from 
1987 to 1995, have been received and reviewed.  These records 
show treatment for numerous disorders, including cervical and 
lumbar spine disorders.  

The veteran testified at a hearing at the RO in October 1994 
during which he related the circumstances surrounding the 
injuries that occurred during service.  A hearing was held 
before the undersigned Veterans Law Judge sitting at 
Washington, D.C. in October 1997.   At that time he testified 
that he sustained three separate injuries during service.  
His first injury occurred in June 1941 at Ft. Leonardwood 
when a bulldozer pushed debris, which fell over his 
shoulders, back, hip, and ribs.  He was in a comma for 3 days 
and hospitalized for seven days.  The second injury occurred 
at Schofield Barracks in the summer of 1942.  He was struck 
by a log and injured his shoulders, back, hip, and ribs.  He 
was treated at the dispensary.  He was struck by a train 
engine and hit a telephone pole.  He was treated at the 
clinic and diagnosed with back strain.  He also testified 
regarding the onset of his allergy and skin conditions.  

An examination was conducted by VA in January 1996.  At that 
time, the veteran related that during service in 1941 he was 
working with a bulldozer and road equipment when he suffered 
an injury of the left lower back in the region of the rib 
cage and the paraspinal area of the lumbosacral spine.  He 
reported being hospitalized for 7 days and told that he had 
torn loose his ribs, but not fractured them, and had 
sustained a sprain or strain of the left hip.  X-rays of the 
left hip and left lower rib cage showed no abnormality.  
Following the examination the diagnoses included left 
posterior rib cage and left hip injuries with musculoskeletal 
sprain, service connected.  

Numerous statements have been received from friends and 
acquaintances of the veteran.  Essentially, they state that 
they know that the veteran suffered from neck, back and hip 
injuries related to service in the South Pacific and that he 
became allergic to many items that he handled while a supply 
agent.  

A January 2003 special monthly pension examination showed no 
pertinent diagnoses.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the veteran and other laypersons have 
presented statements and testimony regarding the onset of his 
disabilities, the record does not show that they are medical 
professionals, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his disabilities to service.  The statements, while credible 
with regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between current respiratory disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The service medical records, to include the separation 
examination reflect no complaint of finding concerning 
injuries to the low back, left hip, ribs, and neck.  These 
records show that the two periods of hospitalization 
referenced by the veteran concerning these injures showed 
hospitalization for measles and nervous complaints.

Additionally, the post service medical records show that the 
veteran did not manifest a low back or neck disorder until he 
complained of low back pain after a 1966 industrial accident 
and complained of a cervical spine disorder after a 1981 motor 
vehicle accident.  This is evidence that these disorders had 
their onset approximately 20 and 35 years after the veteran 
was discharged from active duty.  The left hip and rib 
disabilities were not manifested until 1996, some 50 years 
after the veteran was discharged.  The Board notes that the 
January 1996 VA 4examination revealed a diagnosis of left 
posterior rib cage and left hip injuries with musculoskeletal 
sprain, service connected.  However, the etiology was based on 
the clinical history as related by the veteran and the Board 
is not bound to accept medical opinions, which are based on 
history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).  

Accordingly, the Board finds that the current medical evidence 
does not relate the disabilities of the low back, neck, left 
hip, and ribs to the veteran's period of active duty.

Concerning the claims for service connection for allergies 
and a skin disorder, the service medical records show that 
the veteran was treated for measles.  However, the remaining 
service medical records, to include the separation 
examination, show no complaint of finding relative to a skin 
disorder or allergies.  Additionally, the first post service 
clinical evidence of a skin disorder was in 1966 when the 
veteran was had dermatitis.  This is 20 years after service.  

The post service medical records show that the veteran is 
allergic to potassium dichromate.  A private physician in 
October 1989 indicated that the veteran had a history of long 
standing allergies that had started during service in World 
War II. However, this opinion was based on the clinical 
history as related by the veteran.  As previously indicated, 
the Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).  Furthermore, a private medical 
statement in a September 1977 indicates that the eruption 
occurred in 1966 when he worked for the Boeing Co. and 
touched many types of metals.  After reviewing the record, 
the Board finds that the preponderance of the evidence does 
not show that the current skin disorder and allergies are of 
service origin.

Accordingly it is the judgment of the Board that the weight 
of the evidence is against the veteran's claims and service 
connection for residuals of injuries to the low back, left 
hip, ribs, and neck, and a skin disorder and allergies is not 
warranted.


ORDER

Service connection for the residuals of low back, left hip, 
ribs, or neck injuries is denied.  Service connection for 
allergies and a chronic skin disorder is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

